DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-9 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/05/2020.
Response to Amendment and Status of Claims
	The applicant’s response, filed 12/04/2020, has been entered. Claim 1 has been amended, claims 2 and 4 have been cancelled, and no additional claims have been added. Claims 7-9 are withdrawn.
Accordingly, claims 1, 3, and 5-9 are pending with claims 1, 3, and 5-6 under examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Purunii (JPS5763602A; of record) in view of Igarashi et al. (JP2014240518A; of record).
Regarding claim 1:
Purunii teaches an iron-based sintered member (the article formed during the powder compression step [Page 1], before the sintering step [Page 1], is interpreted as the claimed “green compact”) produced from an iron-based powder [Page 1] which undergoes an oxidation step [Page 1] to form an oxide layer with a thickness of 15 µm or less (which overlaps with the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Purunii teaches that the bearing member is cylindrical (see page 3, first paragraph), which meets the claimed limitation of the green compact having a cylindrical shape.
Purunii teaches that all the samples had open pores reaching 15% [Page 3, first paragraph], which meets the claimed green compact porosity of 8% or more. Although the porosity of the samples of Purunii after oxidizing at 650°C, the green compact (before sintering) would also prima facie be expected to have a similar porosity of about 15%, which would still meet the claimed 8% or more.
Purunii is silent regarding the oxide layer (as discussed above) being measured at “a maximum thickness of the oxide film in a region at a depth of 300 µm± 10µm from a surface of the green compact”, and does not explicitly teach that the maximum thickness of the oxide film in a region at a depth of 30 µm or less from the surface of the green compact is twice or more as large as the maximum thickness of the oxide film in the region at a depth of 300 µm +/- 10 µm from the surface of the green compact, or that the radial crushing strength of the green compact is 150 MPa or more.
Igarashi teaches iron-based sintered parts that need to be filled with oil or air and that require airtightness, such as housings and end plates of sintered cam pulleys for variable valve timing mechanisms, and sintered parts for compressors [0015]. The sintered part is kept in a steam atmosphere at a temperature of 500°C to 550°C (which overlaps with Purunii’s oxidation treatment temperature range of 450-550°C [Page 2, second paragraph] being carried out in a the thickness of the surface of the part and the pore surface of the pores existing inside the structure are formed [0015]. Then, the sintered part is held in a steam atmosphere at a temperature of 590°C or more, preferably 640°C or less, and the surface of the part and the pores of the pores in the structure are formed [0015].
Igarashi further teaches that “by the second steam treatment performed at a higher temperature than the first treatment, Fe3O4 generated on the inner surface of the pore near the surface layer in the first treatment grows and closes the pore, and the surface of the sintered component also has FeO. And Fe3O4 are firmly generated. As a result, practical use liquid sealing performance can be obtained for the above-described sintered cam pulley for a variable valve timing mechanism” [0017].
The ordinarily skilled artisan would recognize the effects of the oxidation atmosphere on an iron-based sintered part made from particles with a surface oxide film – that is, that the first oxidation atmosphere treatment will desirably increase the thickness of the oxide layer on the exterior surface of a compact or sintered part. The second steam treatment will close the pores on the exterior surface of the sintered part [0017], which increases the airtightness of the iron-based sintered part.
Therefore, with regard to the claimed limitation in claim 1, of thickness of the particles’ 1 µm oxide film being measured at specifically depth of 300 µm ± 10 µm from the surface, one of ordinary skill in the art would find it obvious to vary the conditions of the first and second steam treatments (such as temperature in paragraphs 0015-0017, 0020, 0024, and time in paragraphs 0019, 0024, and 0033), to predictably vary the properties of the interior particles’ oxide layer thickness, respectively. For example, increasing the duration of the first steam treatment (at the lower temperature) would increase the oxide layer thicknesses of the particles on the interior of 
With regard to the claimed limitation of “the maximum thickness of the oxide film in a region at a depth of 30 µm or less from the surface of the green compact is twice or more as large as the maximum thickness of the oxide film in the region at a depth of 300 µm +/- 10 µm from the surface of the green compact”, this limitation is rendered obvious over Purunii in view of Igarashi. One of ordinary skill in the art would recognize that the depth of 30 µm is closer to the surface of part as compared to 300 µm, and that there would be a reasonable expectation that varying the relative durations of the first and second steam treatments (as discussed in the rejection of claim 1 above) would prima facie result in the claimed range. Specifically, one of ordinary skill in the art would find it obvious to, for example, increase the length of the second steam treatment to increase the oxide layer thicknesses of the particles and the exterior surface of the sintered part to be greater than the oxide layer thicknesses of the particles closer to the interior of the sintered part. 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II. A.).
With regard to the claimed radial crushing strength of 150 MPa or more, this property is prima facie expected to be present in the product of Purunii in view of Igarashi. Purunii teaches a similar density of 6.2 g/cm3 (see page 3, first paragraph of Purunii) to the applicant’s disclosed densities in Tables 1-2 (Examples, 8, 2, 9, 10, 11, and 12) of the applicant’s specification, a 
Regarding claim 3:
Purunii teaches that the mixture of raw material powders contains at least one of iron powders or copper powders [Page 1, last six lines].
Regarding claim 5:
Purunii teaches that the part is a cylindrical bearing which is impregnated with mineral oil [Page 3, first paragraph], which meets the claimed “oil-impregnated bearing”. Purunii further teaches that the cylindrical bearing has an “inner diameter” [Page 3, first paragraph], which suggest that there is an inner peripheral surface, which meets the claimed “bearing surface on an 
Regarding claim 6:
Purunii discusses that the self-lubricating bearing is incorporated in a bearing device and is subjected to a radial load; the parameter PV is the value of the pressure across the bearing multiplied by the shaft speed [Page 3, last paragraph]. As a bearing is a device which bears forces/friction, the bearing would necessarily comprise a surface in which pressure is applied/generated, which meets the claimed “dynamic pressure generating portion in the bearing surface”. A bearing involves movement of at least two surfaces, which meets the broadest reasonable interpretation of “dynamic”.
Response to Arguments
Applicant's arguments filed 12/04/2020 have been fully considered but they are not persuasive.
The applicant's argument that Purunii does not teach or suggest that the radial crushing strength of a cylindrical green compact is 150 MPa or more (see second paragraph of page 5 of arguments) is respectfully not found persuasive. As reflected in the new rejection above, this property is prima facie expected to be present in the product of Purunii in view of Igarashi. Purunii teaches a similar density of 6.2 g/cm3 (see page 3, first paragraph of Purunii) to the applicant’s disclosed densities in Tables 1-2 (Examples, 8, 2, 9, 10, 11, and 12) of the applicant’s specification, a similar porosity (of about 15%, as discussed above, which is within the claimed range of 8% or more), and similar heating conditions to those in Igarashi and Purunii (of about 500-550°C for 10 minutes to an hour [Igarashi, 0019], then at about 590-640°C for an hour 
The applicant argues that regarding the oxidation treatment, Igarashi’s treatment is performed in a steam atmosphere, while paragraph [0020] of the applicant’s specification discusses that using a steam atmosphere makes it difficult to control the thickness of the oxide film in the inside of the green compact to 1 µm or less (see paragraphs 3-4 on page 5 of arguments).
The arguments are respectfully not found persuasive. It is noted that the claim is directed to a product and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113). The examiner acknowledges that the applicant’s disclosed process is directed to performing the oxidation treatment in a “pure air” atmosphere, and that the applicant discusses that conventional steam atmosphere oxidation methods result in oxide film thicknesses which are difficult to control. However, Igarashi’s steam oxidation differs in that the two-stage steam treatment allows for varying the oxide thickness parameters on the outside (during the first stage) and on the inside (during the second stage) based on the temperatures and durations of the oxidation treatment (see rejection of claim 1 above). Thus, it remains that the claimed structure is rendered obvious by means of the two-stage treatment of Igarashi as applied to Purunii.
The applicant argues that Igarashi’s oxidation treatment is directed to improving airtightness by closing the pores of iron-based sintered parts, and a person having ordinary skill 
The argument is respectfully not found persuasive. As discussed in the rejection of claim 1 above, the porosity limitation is taught by Purunii, who discloses a porosity of about 15%. Furthermore, as discussed in the rejection of claim 1 above, the ordinarily skilled artisan would recognize the effects of the oxidation atmosphere on an iron-based sintered part made from particles with a surface oxide film – that is, that the first oxidation atmosphere treatment will desirably increase the thickness of the oxide layer on the exterior surface of a compact or sintered part. The second steam treatment will close the pores on the exterior surface of the sintered part [0017], which increases the airtightness of the iron-based sintered part. The applicant points to paragraphs [0010] and [0015] of Igarashi (see last paragraph of page 5 of arguments), but paragraph [0015] of Igarashi discusses “iron-based sintered parts that need to be filled with oil or air and that require airtightness”. In other words, the sintered part would have open pores on the interior (the open pores are filled with oil or air), but have an airtight exterior (closed pores on the exterior surface only). This is evidenced by the fact that Igarashi uses a two stage oxidation method, which allows for varying the oxide film thickness on the interior and the exterior independently to achieve a different porosity on the inside and on the outside of the sintered part. Furthermore, it is noted that paragraph [0021] of Igarashi discusses increasing the porosity.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731